Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered July 15, 1993, convicting him of criminal trespass in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence establishing that the house was a "[djwelling”, pursuant to Penal Law § 140.00 (3), is not preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the People, we find that it was legally sufficient to establish that the house was a "[d]welling”, which is defined as "a building which is usually occupied by a person lodging therein at night” (Penal Law § 140.00 [3]; People v Contes, 60 NY2d 620; People v Windbush, 202 AD2d 527).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Santucci, Joy and Goldstein, JJ., concur.